By the Court.
— Some of the objections are insurmountable. In the first place, it is not sufficient to state the evidence ; but the magistrate must go on to declare, that the offence was committed, and the defendant thereof convicted. Here, neither the offence, nor the conviction, are to be found in the proceedings. In the next place, we have no statement where the defendant carried on the business of huckster ; and it might be, where it was no offence to do so ; or where the corporation had no jurisdiction to punish it as an offence.1 The proceedings are, therefore, manifestly erroneous, and must be set aside.

 s. p. Philadelphia v. Nell, 3 Yeates 475; Commonwealth v. Gillingham, 1 Brews. 396; Philadelphia v. Mintzer, 2 Phila. 43; Philadelphia v. Roney, Id. 43.